Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/21 has been entered.

Application Data Sheet
The Application Data Sheet (ADS) filed in the RCE on 01/28/21 to correct inventorship and the Oath/Declaration filed 02/04/21 are each acknowledged and have been accepted.
Allowable Subject Matter
Based on the most recent set of claims filed 08/20/20, Claims 1-7, 37-38, 40-46 & 48-50 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Based on the most recent set of claims filed 08/20/20, the application has been amended as follows: 
Withdrawn Claims 8-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone anchor, comprising: a receiver member comprising a cavity, a rod-receiving recess, proximal and distal ends and a central longitudinal axis; a bushing disposed in the cavity; a shank having a head portion retained within the bushing and a bone engaging portion that protrudes distally from the receiver member; and a drag ring that applies a frictional force to the bushing, the drag ring being disposed in a groove formed in the receiver member, wherein the bushing includes a split configured to allow for radial expansion and compression of the bushing, and wherein a distal opening of the cavity of the receiver member has a diameter that is less than a maximum diameter of the bushing, wherein, with the drag ring disposed in the groove, the drag ring is configured to contact the bushing at a point 
The closest prior art of record appears to be: Rezach et al. (US PG Pub No. 2016/0317206).
Rezach et al. discloses a pedicle screw assembly comprising a receiver member with a cavity and a rod-receiving recess; a split bushing disposed in the cavity and configured to allow for radial expansion and compression; a fastener with a partially spherical head retained within the bushing and a shank that protrudes distally from the receiver member; and a drag ring configured to apply a force to the head of the fastener, but Rezach et al. fails to disclose that the distal opening of the cavity of the receiver member has a smaller diameter than a maximum diameter of the bushing, and wherein, with the drag ring disposed in the groove, the drag ring is configured to contact the bushing at a point along an outer surface of the bushing at a maximum diameter of the bushing. Furthermore, there is no reasonable motivation to modify Rezach et al. to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775